
	
		I
		111th CONGRESS
		1st Session
		H. R. 1027
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2009
			Mr. Posey (for
			 himself and Mr. Bright) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To exempt second-hand sellers of certain products from
		  the lead content and certification requirements of the Consumer Product Safety
		  Improvement Act of 2008.
	
	
		1.Short titleThis Act may be cited as the
			 Thrift Store Protection
			 Act.
		2.Certain
			 requirements inapplicable to second-hand sellers
			(a)In
			 generalNotwithstanding any
			 other provision of law, for the 2-year period beginning on the date of
			 enactment of this Act, it shall not be a violation of subsections (a)(1) or
			 (a)(2) of section 19 of the Consumer Product Safety Act (15 U.S.C. 2068) or of
			 section 4(a) of the Federal Hazardous Substances Act (15 U.S.C. 1263(a)) for a
			 second-hand seller to sell, offer for sale, or distribute in commerce—
				(1)a
			 specified used product for resale that is treated as a banned hazardous
			 substance under the Federal Hazardous Substances
			 Act (15 U.S.C. 1261 et seq.) because of the application of section
			 101(a) of the Consumer Product Safety Improvement Act of 2008 (15 U.S.C.
			 1278a); or
				(2)a specified used product without the label
			 required by section 14(c) of the Consumer Product Safety Act (15 U.S.C.
			 2063(c)).
				(b)DefinitionsIn
			 this Act—
				(1)the term specified used
			 product means an article of clothing, a textile, shoes, or a book that,
			 when sold or offered for sale, has previously been purchased for use by a
			 consumer; and
				(2)the term
			 second-hand seller means—
					(A)a consignment
			 shop, thrift shop, or similar enterprise that sells, offers for sale, or
			 distributes in commerce a product after the first retail sale of that
			 product;
					(B)an individual who
			 utilizes the Internet, a yard sale, or other casual means of selling, or
			 offering for sale, such a product; or
					(C)a person who
			 sells, or offers for sale, such a product at an auction for the benefit of a
			 nonprofit organization.
					3.GAO
			 StudyThe Comptroller General
			 shall conduct a study on the application of consumer product safety standards,
			 rules, and bans to specified used products and the impact that such application
			 has on second-hand sellers. Not later than 1 year after the date of enactment
			 of this Act, the Comptroller General shall transmit to Congress a report of the
			 study including—
			(1)recommendations on
			 whether and how to apply consumer product safety standards, rules, and bans to
			 such products and whether certain products can and should be exempted from such
			 standards, rules, or bans; and
			(2)any necessary
			 accommodations that should be made for second-hand sellers, including
			 recommendations for any necessary legislation.
			
